 



Exhibit 10.43
SETTLEMENT AND RELEASE AGREEMENT
     This SETTLEMENT AND RELEASE AGREEMENT (the “Settlement Agreement”) is made
and entered into as of May 30, 2007, by and among: (i) TOUSA, Inc., f/k/a
Technical Olympic USA, Inc. (“TOUSA”); (ii) TOUSA LLC; (iii) TOUSA Homes, L.P.
(“TOUSA Homes”); (iv) TOI, LLC (“TOI” and collectively with TOUSA, TOUSA LLC,
and TOUSA Homes, the “TOUSA Entities”); (v) TE/TOUSA, LLC (“TE/TOUSA”);
(vi) TE/TOUSA Mezzanine Two, LLC (“TE/TOUSA Mezz Two”); (vii) TE/TOUSA
Mezzanine, LLC (“TE/TOUSA Mezz”); (viii) TE/TOUSA Senior, LLC (“TE/TOUSA
Senior”); (ix) EH/Transeastern, LLC (“EHT”, and collectively with TE/TOUSA,
TE/TOUSA Mezz Two, TE/TOUSA Mezz, and TE/TOUSA Senior, the “Transeastern JV
Entities”); (x) Falcone/TEP Holdings, LLC, f/k/a Falcone/Ritchie LLC
(“Falcone/Ritchie”); (xi) TEP Holdings, Inc., f/k/a Transeastern Properties,
Inc. (“Transeastern Properties”); (xii) Arthur J. Falcone; (xiii) Edward W.
Falcone; and (xiv) those certain entities identified and listed on Schedule 1,
attached hereto and incorporated herein (collectively with Arthur J. Falcone,
Edward W. Falcone, Falcone/Ritchie, and Transeastern Properties, the “Falcone
Entities”), some of which are signatories to those certain option, construction,
joint development, cooperation, and other agreements executed in connection with
the development of certain tracts of land, including those agreements identified
and listed on Schedule 2 and Schedule 3, attached hereto and incorporated herein
(collectively, the “Land Bank Agreements”). The TOUSA Entities, the Transeastern
JV Entities, and the Falcone Entities, and any subsequent Person that becomes a
party hereto in accordance with the terms hereof are each referred to herein as
a “Party,” and collectively, the “Parties”.
W I T N E S S E T H:
     WHEREAS, EHT, Transeastern Properties, Arthur J. Falcone, Edward W.
Falcone, Falcone/Ritchie and certain affiliates of the Falcone Entities included
on Schedule 1 entered into that certain Asset Purchase Agreement, dated as of
June 6, 2005 (the “Asset Purchase Agreement”), providing for, among other
things, the purchase of the homebuilding business and assets of Transeastern
Properties and the assignment of certain rights and the assumption of
obligations under the Land Bank Agreements to EHT, including, among other
things, the right to exercise certain options to purchase tracts of land subject
to those Land Bank Agreements and build improvements thereon and the obligation
to perform certain development and other activities in connection with such
tracts of land;
     WHEREAS, TOUSA Homes and Falcone/Ritchie entered into that certain Amended
and Restated Limited Liability Company Agreement dated as of July 28, 2005 (the
“TE/TOUSA Operating Agreement”), pursuant to which, among other things, TOUSA
Homes and Falcone/Ritchie were issued membership interests in TE/TOUSA (the
“Membership Interests”);
     WHEREAS, TE/TOUSA Senior and EHT entered into that certain $450,000,000
Credit Agreement (the “Senior Debt”), dated as of August 1, 2005, by and among
EHT and TE/TOUSA Senior, as Borrowers, Deutsche Bank Trust Company Americas
(“Deutsche Bank”),

1



--------------------------------------------------------------------------------



 



as Administrative Agent, and the lenders from time to time a party thereto (the
“Senior Lenders”), which Senior Debt is secured by first liens on substantially
all the assets of EHT and a pledge of the membership interests in EHT held by
TE/TOUSA Senior;
     WHEREAS, pursuant to that certain Amendment No. 2 and Administrative
Appointment, dated as of March 13, 2007, among EHT and TE/TOUSA Senior, Deutsche
Bank, and THE CIT GROUP/BUSINESS CREDIT, INC. (“CIT”), CIT has replaced Deutsche
Bank as Administrative Agent with respect to the Senior Debt;
     WHEREAS, TE/TOUSA Mezz entered into that certain $137,500,000 Senior
Mezzanine Credit Agreement (the “Senior Mezz Debt”), dated as of August 1, 2005,
by and among TE/TOUSA Mezz, as Borrower, Deutsche Bank, as Administrative Agent,
and the lenders from time to time a party thereto (the “Senior Mezz Lenders”),
which Senior Mezz Debt is secured by a pledge of the membership interests of
TE/TOUSA Senior held by TE/TOUSA Mezz;
     WHEREAS, TE/TOUSA Mezz Two entered into that certain $87,500,000 Junior
Mezzanine Credit Agreement (the “Junior Mezz Debt”), dated as of August 1, 2005,
by and among TE/TOUSA Mezz Two, as Borrower, Deutsche Bank, as Administrative
Agent, and the lenders from time to time a party thereto (the “Junior Mezz
Lenders”), which Junior Mezz Debt is secured by a pledge of the membership
interests of TE/TOUSA Mezz and TE/TOUSA Mezz Two held, respectively, by TE/TOUSA
Mezz Two and TE/TOUSA;
     WHEREAS, TOUSA Homes, TOUSA and Falcone/Ritchie entered into those certain
carve-out guarantees (each, a “Carve-Out Guaranty” and collectively, the
“Carve-Out Guarantees”), each dated as of August 1, 2005, in connection with the
issuances of the Senior Debt, the Senior Mezz Debt and the Junior Mezz Debt;
     WHEREAS, TOUSA Homes and TOUSA entered into those certain completion
guarantees (each, a “Completion Guaranty” and collectively, the “Completion
Guarantees”), each dated as of August 1, 2005, in connection with the issuances
of the Senior Debt, the Senior Mezz Debt, and the Junior Mezz Debt;
     WHEREAS, certain disputes have arisen among the Transeastern JV Entities,
the TOUSA Entities, the Senior Lenders, the Senior Mezz Lenders and the Junior
Mezz Lenders relating to certain alleged defaults under the various loan
documents executed and delivered in connection with the Senior Debt, the Senior
Mezz Debt and the Junior Mezz Debt;
     WHEREAS, certain disputes have arisen among the Parties as to, among other
things, the Land Bank Agreements and the operations and liabilities of the
Transeastern JV Entities;
     WHEREAS, in full and final settlement of all their disputes and claims of
any source or nature, the TOUSA Entities, the Transeastern JV Entities and the
Falcone Entities have agreed to a global settlement, as set forth in this
Settlement Agreement, which will be effected in the manner and subject to the
conditions set forth herein; and

2



--------------------------------------------------------------------------------



 



WHEREAS, each of the Parties has reviewed, or has had the opportunity to review,
this Settlement Agreement with the assistance of their respective legal and
financial advisors of their own choosing.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
     Section 1. Cancellation of Membership Interests in TE/TOUSA and Tax
Matters.
          (a) Each of TOUSA Homes and Falcone/Ritchie hereby agree that
effective as of the day before the Effective Date (as defined herein),
Section 5.2 of the TE/TOUSA Operating Agreement shall be amended in all respects
to permit a “Member” (the “Withdrawing Member”), as defined in the TE/TOUSA
Operating Agreement, to resign and withdraw from TE/TOUSA at any time. Upon such
resignation and withdrawal, the Withdrawing Member’s Membership Interests shall
be deemed cancelled and such Withdrawing Member shall have no further obligation
to, and shall receive no further benefit from, TE/TOUSA, including but not
limited to the Withdrawing Member’s capital contribution or any profits of
TE/TOUSA. Upon and following any such resignation and cancellation, the
Withdrawing Member (together with all of its members, officers, directors,
employees, representatives, agents, advisors, and affiliates) shall be
discharged of and from (and shall no longer be bound by) any obligation,
restriction or agreement (including, without limitation, the TE/TOUSA Operating
Agreement) or any covenant, terms or conditions thereof, whether express or
implied, past, present or future in any way relating to or arising out of such
Withdrawing Member’s direct or indirect interest as a member of the “Company”
(as defined in the TE/TOUSA Operating Agreement) whether owed to the Company or
to the other Member(s) of TE/TOUSA.
          (b) Upon the occurrence of the Effective Date and immediately
following amendment of the TE/TOUSA Operating Agreement as set forth in Section
1(a) above, and effective as of the close of business on the day immediately
preceding the Effective Date, Falcone/Ritchie shall resign and withdraw as a
“Member” of TE/TOUSA, as defined in the TE/TOUSA Operating Agreement, and shall
notify TE/TOUSA of such withdrawal in writing. In no event shall TOUSA Homes
resign or withdraw as a “Member” of TE/TOUSA prior to the effectiveness of
Falcone/Ritchie’s resignation and withdrawal from TE/TOUSA. As a Withdrawing
Member, Falcone/Ritchie’s Membership Interest in TE/TOUSA shall be immediately
deemed cancelled, Falcone/Ritchie shall have no ownership interest whatsoever in
TE/TOUSA and Falcone/Ritchie (together with all of its members, officers,
directors, employees, representatives, agents, advisors, and affiliates) shall
be discharged of and from any further obligation, restriction or agreement
contained in the TE/TOUSA Operating Agreement, whether owed to the Company (as
defined in the TE/TOUSA Operating Agreement) or to the other Member(s) of
TE/TOUSA, and such Withdrawing Member (together with all of its members,
officers, directors, employees, representatives, agents, advisors, and
affiliates) shall no longer be bound by any of the terms, covenants or
conditions thereof. Effective as of the close of business on the day immediately
preceding the Effective Date, Arthur J. Falcone, Edward W. Falcone and any
Falcone Entity shall be deemed to have resigned from any and all positions as
officer, director or other official postion of any of the Transeastern JV
Entities. Effective as of the Effective Date, the Transeastern JV Entities

3



--------------------------------------------------------------------------------



 



and the TOUSA Entities (together with all of their members, officers, directors,
employees, representatives, agents, advisors and affiliates) shall be discharged
of and from any further obligations in connection with the TE/TOUSA Operating
Agreement and the Withdrawing Member and the Falcone Entities (together with all
of their members, officers, directors, employees, representatives, agents,
advisors, and affiliates) shall be discharged of and from any further
obligations in connection with the TE/TOUSA Operating Agreement. The foregoing
provision notwithstanding, and subject to Section 31 of this Settlement
Agreement, in the event and to the extent that any third-party creditors of the
Transeastern JV Entities shall commence or assert any claim, complaint, action
or proceeding (a “Falcone Indemnity Proceeding”) against Falcone/Ritchie or any
of its members or any officers, directors, employees, representatives, agents,
advisors, and affiliates of any of the foregoing (collectively, an “Indemnified
Falcone/Ritchie Party”) as a result of any action or inaction relating to or
resulting from the operation of the Transeastern JV Entities, asserted to have
been performed by any of the TOUSA Entities or the Transeastern JV Entities
arising or occuring before or after the Effective Date, and which action or
inaction constitutes actual fraud, actual bad faith, criminal or other
intentional or willful misconduct, then to the fullest extent allowed by law,
all of the TOUSA Entities shall be obligated to and shall indemnify and hold
harmless each Indemnified Falcone/Ritchie Party from and against any liability,
loss, judgments, cost, expense or obligation, including reasonable attorneys’
fees incurred by any such Indemnified Falcone/Ritchie Party in defending or
contesting any such action, which any such Indemnified Falcone/Ritchie Party
shall be obligated for or incur as a result of any such Falcone Indemnity
Proceeding.
          (c) Neither TE/TOUSA nor any direct or indirect subsidiary of TE/TOUSA
shall, (i) elect to be taxed as a corporation pursuant to Treasury
Regulation Section 301.7701-3(c) effective on or prior to the Effective Date,
(ii) convert (by merger or otherwise) into a corporation effective on or prior
to the Effective Date, or (iii) transfer any of its assets in a transaction that
qualifies under section 351 of the Internal Revenue of Code of 1986, as amended,
on or prior to the Effective Date.
          (d) The Parties hereby agree to cause TE/TOUSA to close its books for
federal, state and local income tax purposes as of the close of business on the
day immediately preceding the Effective Date (in accordance with Section 706 of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder and any comparable provisions of state and local law),
such that no items of income, gain, loss or deduction of TE/TOUSA arising on or
after the Effective Date shall be allocated to Falcone/Ritchie.
          (e) Prior to the Effective Date, subject to CIT’s consent, if and to
the extent requested by the TOUSA Entities, the Falcone Entities agree that
TE/TOUSA and/or EHT may enter into an agreement (the “EHT Purchase Agreement”)
to sell certain assets to the TOUSA Entities or their assigns (the “EHT Sale”);
provided however, (i) the Falcone Entities will not have any obligations arising
out of the EHT Purchase Agreement, (ii) TOUSA shall assume the obligations of
EHT to the Falcone Entities under this Settlement Agreement and indemnify the
Falcone Entities on account of any claims asserted by governmental bodies or
agencies and other third parties, which such claims are directly associated with
the assets assigned to or purchased by EHT, (iii) such transaction will comply
with Section 1(c) of this Settlement Agreement,

4



--------------------------------------------------------------------------------



 



and (iv) the value of the assets transferred will not exceed $10,000,000.00 and
the transaction shall be on terms no less favorable than could be obtained in an
arm’s length transaction.
          (f) The Falcone entities hereby confirm that they have no objection
to, and hereby ratify, the transfer by the TOUSA Entities of a portion of their
existing interest in TE/TOUSA to another entity that is within the control of
the TOUSA Entities and that any such transfer may and shall occur before the
Falcone Entities withdraw from TE/TOUSA. After such transfer, such transferee
shall be the holder of no more than a 1% voting interest in TE/TOUSA.
          (g) Each of Falcone/Ritchie, the TOUSA Entities, and TE/TOUSA shall,
and shall cause their respective representatives to, cooperate in good faith in
respect of all tax matters concerning TE/TOUSA and the transactions contemplated
by this Agreement. In addition, at least 15 days prior to filing any federal or
state partnership income tax return (including any amended return and any
separate income tax elections or statements) for a taxable year during which
Falcone/Ritchie was treated as a partner of TE/TOUSA for tax purposes, TE/TOUSA
shall provide Falcone/Ritchie with copies of such tax returns for
Falcone/Ritchie’s review and approval, such approval not to be unreasonably
delayed or withheld.
     Section 2. Takedown of Certain Land Bank Projects.
          (a) On the Effective Date, EHT shall acquire title to the properties
(the “Acquired Land Bank Properties”) subject to the Land Bank Agreements listed
on Schedule 2 (the “Acquired Land Bank Agreements”), execute all documents
necessary to close on the purchase of such Acquired Land Bank Properties, and
pay the amounts set forth in Schedule 2 for the purchase of such properties (the
“Takedown Payments” and each, a “Takedown Payment”), together with all closing
costs and other expenses to be paid or assumed by EHT, solely as specified in
the Acquired Land Bank Agreements, including, without limitation, State of
Florida Documentary Stamps, title insurance, pro-rations of property taxes and
recording fees and also including Option Payments (as defined in the respective
Acquired Land Bank Agreements) payable under the respective Acquired Land Bank
Agreements for the period of time ending on the closing of such purchase, as
shown on invoices to be delivered by the Falcone Enitities no later than
June 25, 2007. Contemporaneous with the closing of such purchases(s), the
appropriate Falcone Entities and EHT shall execute all assignments and other
documents (the “Permit Transfer Documents”) necessary and/or appropriate to
cause all necessary governmental approvals, permits, pending applications and
any other licenses, agreements or documents currently held or submitted (in the
case of pending applications) by the respective Falcone Entity in connection
with the development of the Acquired Land Bank Properties to be assigned to and
assumed by EHT (the “Closing Assignments”). Following the Closing Date, the
respective Falcone Entity shall also execute such other and further documents as
may be necessary in order to effectuate such assignment, provided that such
actions shall be at no cost or expense to the respective Falcone Entity and
shall not cause such Falcone Entity to assume or incur any liability or
obligation in connection therewith, other than costs and expenses and
obligations and liabilities to its own advisors including legal counsel. Unless
the TOUSA Entities provide notice to the contary by no later than June 15, 2007,
EHT shall be the assignee and transferee of all agreements, approvals, permits,
licenses, applications, and other documents contemplated by this Section 2(a).

5



--------------------------------------------------------------------------------



 



          (b) Upon the closing of the sale of the properties which are the
subject of the Acquired Land Bank Agreements and the execution and delivery of
the Permit Transfer Documents for such closings to EHT pursuant to Section 2(a)
hereof, the Transeastern JV Entities, the TOUSA Entities and the Falcone
Entities will have no further liability to each other whatsoever on account of
the respective Acquired Land Bank Agreements or Acquired Land Bank Properties
which are the subject thereof; provided, however, TOUSA shall assume EHT’s
indemnification obligations to the Falcone Entities and indemnify the Falcone
Entities on account of any third-party claims directly relating to obligations
which by the terms of such Acquired Land Bank Agreements are intended to survive
the closing of the purchase by EHT of all such Acquired Land Bank Properties,
which surviving obligations include the obligation to fully perform under any
and all permits, governmental approvals and governmental or third party
agreements, relating to the ownership, development, operation or sale of the
Acquired Land Bank Properties, including, without limitation, the individual
cable services agreements for such respective projects with Century
Communications of Florida, Inc. (“Century”) (collectively, the “Surviving
Obligations”). Nothing contained in this Section 2(b) shall affect Century’s
obligation to indemnify EHT set forth in Section 4(a) hereof.
     Section 3. Termination of the Williams Island Project
          (a) Upon execution of this Settlement Agreement, EHT shall deliver to
WI 825 Partners LLC (the “Williams Island Owner”) all plans and specifications,
including, but not limited to, building plans and specifications, in connection
with that certain Williams Island Option and Development Agreement between
Transeastern Properties and Williams Island Owner, dated as of October 14, 2004,
as assigned to and assumed by EHT (the “Williams Island LBA”). On the Effective
Date, EHT shall deliver to the Williams Island Owner proof of payment by EHT of
all monies due to those certain architects and engineers that developed and
prepared such plans and specifications.
          (b) On the Effective Date, the Williams Island LBA shall be
terminated, and the parties thereto shall be discharged of any liability to each
other arising from the transactions which are the subject of the Williams Island
LBA. On the Effective Date, EHT shall execute Permit Transfer Documents
necessary and/or appropriate to cause all necessary governmental approvals,
permits, pending applications and any other licenses, agreements or documents
currently held or submitted (in the case of pending applications) by EHT in
connection with the development of the Williams Island Property to be assigned
to and assumed by the Williams Island Owner.
          (c) This Settlement Agreement shall constitute an irrevocable
instruction to the Escrow Agent (as defined in the Williams Island LBA) to
release from escrow on the Effective Date and to record the Notice of
Termination of Option and Quitclaim Deed held by such Escrow Agent for the real
property which is the subject of the Williams Island LBA (the “Williams Island
Property”) in the public records of Miami Dade County, Florida together with an
instrument to be delivered by CIT to the Escrow Agent terminating that certain
Collateral Assignment of Contracts, Contract Rights, and Related Property
(Williams Island), dated as of the 1st day of August 2005, between EHT as
Assignor and Deutsche Bank as Administrative Agent for the Lenders as Assignnee,
as subsequently assigned to CIT as successor Administrative Agent.

6



--------------------------------------------------------------------------------



 



          (d) On the Effective Date, EHT shall pay, by wire transfer of
immediately available funds, all monthly option payments due under the Williams
Island LBA for the period ending on the Effective Date, in accordance with the
Williams Island LBA and pursuant to the invoices to be delivered to EHT by the
Williams Island Owner prior to the Effective Date.
          (e) On the Effective Date, EHT shall pay to Williams Island Owner a
sum equal to 1/2 of 2006 property taxes in payment of the amount estimated to be
due for real property taxes due for the period January 1, 2007 through and
including June 30, 2007 with respect to the Williams Island Property.
          (f) Following the Effective Date, upon the issuance of invoices for
each month through and including November 30, 2007 that will be provided to the
TOUSA Entities by the Williams Island Owner, the TOUSA Entities shall pay to the
Williams Island Owner, (i) any monthly interest due (at the contractual,
non-default rate on the principal amount of the loan outstanding as of the date
hereof) from the Williams Island Owner to Ocean Bank, for the period commencing
on the Effective Date and ending on November 30, 2007, and (ii) an amount for
each month equal to one-twelfth of the 2006 property taxes for the accrual of
2007 property taxes through November 30, 2007 (the “Williams Island Monthly
Payments”). The Falcone Entities shall provide the TOUSA Entities with notice of
any failure to make a Williams Island Monthly Payment when due (a “Williams
Island Monthly Payment Default”). In the event a Williams Island Monthly Payment
Default is not cured within five business days of receipt of the aforementioned
notice from the Falcone Entities, the Falcone Entities shall no longer be bound
by Section 3(k) hereof and the Falcone Entities shall be entitled to receive
damages equal to the Williams Island Monthly Payments due through November 30,
2007.
          (g) At any time during the period commencing on the Effective Date
through and including November 30, 2007, the Williams Island Owner may elect to
build and develop the Williams Island Property for its own benefit by providing
the TOUSA Entities with written notice of such election. The TOUSA Entities’
obligation to pay the Williams Island Monthly Payments shall cease as of the
date of delivery of such written notice.
          (h) At any time during the period commencing on the Effective Date
through and including November 30, 2007, the TOUSA Entities may elect to offer
to purchase the Williams Island Property for the purchase price of
$50,737,500.00 by delivering a written offer to the Williams Island Owner
accompanied by a $5,000,000.00 non-refundable deposit check (the “Deposit
Check”). The Williams Island Owner shall have ten business days from receipt of
such written offer to accept such offer and deliver a written acceptance thereof
to the TOUSA Entities. The closing on the purchase of the Williams Island
Property shall occur within thirty (30) business days from Williams Island
Owner’s delivery of its written acceptance to the TOUSA Entities (the “Closing
Deadline”); provided, however, that in the event such closing does not occur on
or before the Closing Deadline on account of the actions or inaction of the
TOUSA Entities, the Williams Island Owner shall be entitled to retain the
Deposit Check; provided further that in the event such closing does not occur on
or before the Closing Deadline on account of the actions or inaction of parties
other than the TOUSA Entities, the Williams Island Owner will immediately return
the Deposit Check. If, however, the Williams Island Owner delivers a written
notice of rejection of the TOUSA Entities’ purchase offer (a “Rejection
Notice”), the Williams Island Owner shall be deemed to have elected to build and
develop the

7



--------------------------------------------------------------------------------



 



Williams Island Property (as contemplated by Section 3(g) above), the TOUSA
Entities’ obligation to pay the Williams Island Monthly Payments shall cease as
of the date of delivery of the Rejection Notice, and the Williams Island Owner
shall return the Deposit Check contemporaneous with delivery of the Rejection
Notice.
          (i) Unless the TOUSA Entities elect to offer to purchase the William
Island Property pursuant to Section 3(h) above and the William Island Owner has
not rejected such offer, at any time during the period commencing on the
Effective Date through and including November 30, 2007, the Williams Island
Owner may elect to sell the Williams Island Property to a third party; provided,
however, that (i) the Williams Island Owner must deliver written notice of such
election to the TOUSA Entities, which notice shall contain the terms of such
third-party offer, and (ii) the TOUSA Entities shall have ten business days from
the date of delivery of such written notice to match the offer made by such
third party. In the event that the TOUSA Entities match the third party’s offer
and offer to purchase the Williams Island Property by providing written notice
of such election to the Williams Island Owner, the closing on such purchase
shall occur in accordance with the terms and conditions of the third-party offer
received by the Williams Island Owner.
          (j) For the avoidance of doubt, the TOUSA Entities shall remain
obligated to pay the Williams Island Monthly Payments until the earlier of
(x) November 30, 2007, (y) the date of delivery of a Rejection Notice, and
(z) the date of a closing of a purchase of the Williams Island Property under
Section 3(h) or Section 3(i) above.
          (k) Except with respect to the obligations expressly contained in this
Settlement Agreement, upon the Effective Date, EHT and each of its directors,
officers, managers, members, agents, employees, successors and assigns, shall be
deemed to release any and all claims, demands, rights, actions or causes of
action, liabilities, damages, losses, obligations, judgments, suits, matters,
indemnification claims, and issues of any kind or nature whatsoever, known or
unknown, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, hidden or concealed, matured or unmatured, arising from any source
whatsoever against the Williams Island Owner and each of the Williams Island
Owner’s respective directors, officers, managers, members, agents, employees,
partners, attorneys, legal representatives, financial advisors, successors, and
assigns, solely in connection with the Williams Island Property and related
documents.
          (l) Except with respect to the obligations expressly contained in this
Settlement Agreement, upon the Effective Date, the Williams Island Owner, and
each of the Williams Island Owner’s respective directors, officers, managers,
members, agents, employees, partners, successors, and assigns shall be deemed to
release any and all claims, demands, rights, actions or causes of action,
liabilities, damages, losses, obligations, judgments, suits, matters,
indemnification claims, and issues of any kind or nature whatsoever, known or
unknown, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, hidden or concealed, matured or unmatured, arising from any source
whatsoever against EHT and each of its directors, officers, managers, members,
agents, employees, partners, attorneys, legal representatives, financial
advisors, successors, and assigns, solely in connection with the Williams Island
Property and related documents.

8



--------------------------------------------------------------------------------



 



          (m) Prior to the Effective Date, the TOUSA Entities and the
Transeastern JV Entities shall (i) continue with their on-going efforts to
obtain (A) approval of the final plat for the Williams Island project and
(B) all development permits and approvals necessary and/or appropriate to the
development of the Williams Island project, and (ii) shall keep the Williams
Island Owner fully apprised of the status of such efforts. Following the
Effective Date, the Williams Island Owner shall be solely responsible for the
continuation of such permitting and approval process, however, the TOUSA
Entities and the Transeastern JV Entities shall make available to the Williams
Island Owner for consultation all employees, agents, engineers, attorneys or
other parties which have been involved in the permitting and approval process
for the Williams Island project at no cost to the Williams Island Owner. Neither
the TOUSA Entities, the Transeastern JV Entities or the Willaims Island Owner
shall have any liability or obligation to each other as a consequence of any
actions taken or failed to have been taken in connection with such permitting
and approval process.
     Section 4. Termination and Release of Agreements and Indemnification.
          (a) Subject to the provisions of Section 2(b) above and Sections 4(b),
4(c), 4(d), 4(e), 4(f), 4(g), 4(h) and 4(i) below, and excepting this Settlement
Agreement and the agreements listed on Schedule 5 attached hereto (all of which
obligations and agreements shall survive the execution of this Settlement
Agreement), on the Effective Date, all agreements between or among (i) the TOUSA
Entities and/or the Transeastern JV Entities and (ii) the Falcone Entities,
including but not limited to the Williams Island LBA and those agreements
identified and listed on Schedule 3 attached hereto and incorporated herein,
shall be terminated, it being expressly understood that such termination is
effective as of the Effective Date and is subject to EHT’s obligations, if any,
under Section 4(b) hereof or to parties other than the Parties to this
Agreement. Upon such termination, all rights, obligations, liabilities, matters
and issues of any kind or nature whatsoever of any Party to another Party in
connection with such agreements, including, but not limited to, liabilities for
previous or future site work, any and all permits, licenses or similar approvals
not expressly assumed or retained by the TOUSA Entities and/or the Transeastern
JV Entities pursuant to this Settlement Agreement or the agreements listed on
Schedule 5 hereto, and any and all financing arrangements, including bonds and
letters of credit, shall be deemed fully released; provided, however,
notwithstanding this Section 4(a) or any other provisions of this Settlement
Agreement, that certain Warranty Administration Agreement, dated as of August 1,
2005, between EHT and certain of the Falcone Entities shall remain in full force
and effect, without modification. For the avoidance of doubt, that certain
Master Cable Services Agreement, dated January 7, 2002 (the “Cable Services
Agreement”), between Transeastern Properties and Century, as assigned to and
assumed by EHT, shall be terminated as to any projects which may hereafter be
developed or constructed by EHT or its successors for which services are not
presently being provided by Century and no party shall have any further
obligation thereunder with regard to such future projects. Notwithstanding the
foregoing, the Master Cable Services Agreement shall remain in full force and
effect with regard to the projects in which Century is presently providing
services (including future phases of such projects), together with the
individual project cable services agreements for such projects listed on
Schedule 6 attached hereto which shall also remain in full force and effect with
respect to the projects which are the subject of such agreements. Century shall
be obligated to indemnify and hold harmless EHT from and against any and all
claims asserted against EHT by any

9



--------------------------------------------------------------------------------



 



customers of Century resulting from deficiencies in the provision of cable,
internet, and other services pursuant to the provisions of such individual
project cable services agreements.
          (b) Nothing in this Settlement Agreement shall release or discharge
EHT from its obligations, if any, for Assumed Liabilities (as such term is
defined in, and as specified in Section 2.3 of, the Asset Purchase Agreement)
owed to any party other than the Parties to this Settlement Agreement. For the
avoidance of doubt, nothing in this Section 4(b) or in Section 2.3(i) of the
Asset Purchase Agreement shall amend, modify, or otherwise affect: (i) the
termination or extinguishment of any right, interest, agreement, claim or
obligation as between or among any Parties to this Settlement Agreement, as
contained elsewhere in this Settlement Agreement; (ii) any release, waiver, or
indemnity set forth elsewhere in this Settlement Agreement, including the
releases set forth in Section 7 and Section 8 of this Settlement Agreement;
(iii) the terms of this Agreement or other agreements relating to the Land Bank
Agreements listed on Schedule 3 (the “Walkaway Land Bank Agreements”); (iv) the
Land Bank Agreements terminated prior to the purchase by EHT of property
thereunder, which Land Bank Agreements are listed on Schedule 8 hereto (the
“Previously Terminated Land Bank Agreements”); (v) the Williams Island LBA
terminated pursuant to this Settlement Agreement; or (vi) any other agreement
between or among the Parties contained in this Settlement Agreement. For the
further avoidance of doubt, the Parties obligations under the Cable Services
Agreement as of the Effective Date are subject to the terms of this Settlement
Agreement pertaining to the Cable Services Agreement. Subject to Section 31
hereof, the Transeastern JV Entities and the TOUSA Entities shall continue to
indemnify and hold harmless the Falcone Entities to the extent specifically set
forth in Section 11.2(a)(iii) of the Asset Purchase Agreement. The Falcone
Entities shall provide notice of indemnification claims arising under this
Section 4(b) in accordance with the notice procedures set forth in Section 11.3
of the Asset Purchase Agreement.
          (c) The Falcone Entities shall indemnify and hold harmless the
Transeastern JV Entities and the TOUSA Entities from any actions, claims or
liabilities asserted by Century Marketing International, LLC for any and all
losses, liabilities, costs and other expenses incurred as a result of or arising
directly or indirectly out of, or in connection with that certain Sales and
Marketing Agreement between EHT and Century Marketing International LLC dated
August 1, 2005, other than willful misconduct and/or gross negligence of the
Transeastern JV Entities and the TOUSA Entities.
          (d) It is understood and agreed that as of the Effective Date, the
TOUSA Entities and the Transeastern JV Entities shall be deemed to waive and
release any right, claim, complaint, cause of action or entitlement of any
nature whatsoever against the Waterford Landing Community Development District,
including, without limitation, the proceeds of any bond anticipation notes or
bonds issued by such entity, and against any entity which may receive payment of
all or any portion of such proceeds.
          (e) Notwithstanding any provisions to the contrary contained herein,
the Parties agree that subsequent to the Effective Date, TOUSA shall indemnify
the Falcone Entities which are “Owners” under the Land Bank Agreements listed on
Schedule 7 attached hereto on account of third-party claims directly relating to
any Surviving Obligations thereunder.

10



--------------------------------------------------------------------------------



 



          (f) Notwithstanding any provisions to the contrary contained herein,
subsequent to the Effective Date, EHT (together with its successors and/or
assigns) and the Falcone Entities shall remain liable and obligated for the
performance of the tax-related obligations set forth in Section 8.3 of the Asset
Purchase Agreement.
          (g) Notwithstanding any provisions to the contrary contained herein,
subsequent to the Effective Date, EHT (together with its successors and/or
assigns) and the Falcone Entities shall remain obligated to comply with
Section 8.4(d) of the Asset Purchase Agreement (relating generally to access to
personnel files) and Section 13.6 of the Asset Purchase Agreement (relating
generally to access to certain books and records).
          (h) Notwithstanding any provisions to the contrary contained herein,
upon the execution of this Settlement Agreement, the TOUSA Entities and the
Transeastern JV Entities agree that the Falcone Entities shall no longer be
bound by the terms of Section 8.1(a) of the Asset Purchase Agreement, which
section shall be terminated and have no further force and effect.
          (i) Within thirty days of the Effective Date, the Transeastern JV
Entities shall re-commence development of the Live Oak II project in order to
complete the various subdivision improvements and obtain approvals from the
Southwest Florida Water Management District as required by Hillsborough County
as a condition to the issuance of certificates of occupancy or use for
commercial and/or retail property originally included within the Live Oak
Preserve PUD. The Transeastern JV Entities shall diligently continue such
development activities in order to achieve the timely completion of such
improvements. In the event that Hillsborough County shall refuse to issue
certificates of occupancy or use for any commercial or retail space originally
located within the Live Oak Preserve PUD as a result of the failure of the
Transeastern JV Entities to complete such development activities, the
Transeastern JV Entities shall, solely to the extent required by Hillsborough
County as a condition to the issuance of certificates of occupancy or use, post
a bond or other form of financial security with Hillsborough County to secure
the timely completion of such improvements.
     Section 5. Cummer Development Projects.
          (a) Prior to the date hereof, that certain Option and Development
Agreement between Nickmatdan Landbank, LLC and Transeastern Properties, dated as
of May 31, 2005, as assigned to and assumed by EHT, and any related agreements,
including without limitation the Cooperation Agreement among South Jacksonville
Properties, LLC, BF South Jacksonville Properties, LLC, Nickmatdan Landbank,
LLC, EHT, TOUSA Homes and CW Twin Creeks, LLC, dated August 1, 2005, and all
modifications thereto, that concern that certain development project known as
“Cummer” (the “Cummer Development Project”) have been terminated as to each
respective party and the Parties have executed a certain Settlement and Release
Agreement dated March 30, 2007. The Parties hereby acknowledge and confirm that
such Settlement and Release Agreement shall not apply or be effective with
regard to any obligations or agreements which may arise from the consummation of
the proposed transaction contemplated by Section 5(b) below.

11



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything contained herein, the TOUSA Entities and
the Falcone Entities agree to work towards an agreement by June 20, 2007,
pursuant to which the TOUSA Entities would purchase the properties associated
with the Cummer Development Project from the Falcone Entities after the
Effective Date; provided, however, such purchase is subject to entering into
agreements, and the TOUSA entities obtaining third-party financing for not less
than 90% of the purchase price, in each case satisfactory to the TOUSA Entities
in their sole discretion. It is understood that the purchase price for the
Cummer Development Project properties is contemplated to be $90 million. In the
event an agreement for the purchase of the properties associated with Cummer
Development Project is not entered into by June 20, 2007, the TOUSA Entities
shall have no further obligation under this Section 5(b) and the settlement and
release agreement referenced in Section 5(a) shall remain in full force and
effect.
     Section 6. On-Going Obligations of the Parties and Indemnification. The
following obligations of the Parties (the “Post Effective Date Obligations”)
shall survive the Effective Date, notwithstanding the provisions of this
Settlement Agreement, including, without limitation, Section 4 hereof:
          (a) On or before the Effective Date, the Falcone Entities shall
replace the surety bonds and letters of credit that are in existence as of the
date hereof (and any replacements or renewals of those bonds and letters of
credit in the same amounts) with respect to the Diamond Sands project as
identified and listed on Schedule 4(a) hereto and incorporated herein. The
agreement of certain of the Falcone Entities to replace existing surety bonds or
letters of credit in connection with the properties (other than the Williams
Island Property) subject of the Walkaway Land Bank Agreements (which surety
bonds or letters of credit are listed on Schedule 4(b) hereto) pursuant to
(i) that certain Settlement and Release Agreement, dated March 30, 2007, by and
among Oak Creek Landbank, LLC, Westwood Berkshire Landbank, LLC, and EHT and
(ii) that certain Settlement and Release Agreement, dated March 30, 2007, by and
among Nickmatdan Landbank, LLC, EHT, TOUSA and TOUSA Homes, shall remain in full
force and effect (together the “Walkaway Settlement and Release Agreements”).
          (b) The Parties shall undertake any transfers and assignments
necessary to consummate the transactions set forth in this Settlement Agreement,
including but not limited to the transfer and assignment of (i) any and all
permits, approvals, licenses, pending applications, or other governmental
documentation, (ii) title or interest in any existing or future common area
property, wetland areas, recreation areas, roadways, or drainage parcels, and
(iii) title or interest in any and all other property intended for development,
drainage, irrigation or water management. It is understood and agreed that such
transfers and assignment shall be consummated at no additional costs to the
transferor or assignor, except for sums required to complete any corrective
action which (i) may be required by the governmental agency having jurisdiction
over such permit or development approval as a condition to the transfer or
assignment thereof, and (ii) such transferor or assignor is obligated to perform
under the various agreements existing between the Parties prior to the date
hereof, which such obligations shall survive the Effective Date. It is also
understood and agreed that no such assignment or transfer shall be consummated
prior to the Effective Date, that the documents necessary and/or appropriate to
the effectuation of such transfer or assignment shall be executed prior to the
Effective Date and that the parties shall use commercially reasonable efforts to
cooperate after the Effective Date to provide any further documentation required
by the respective

12



--------------------------------------------------------------------------------



 



governmental authorities having jurisdiciton over the transfer or assignment of
such permits for the approval of such transfer or assignment, provided that all
such matters shall be undertaken at no additional costs to the transferor or
assignor other than (i) immaterial out of pocket transfer costs, (ii) the costs
and expenses of the transferor’s or assignor’s own advisors, including legal
counsel, and (iii) corrective actions which a transferor or assignor is
obligated to perform, as set forth in this Section 6(b) .
          (c) Each Party shall cause its respective representatives to resign
from any homeowners association or the board of a Community Development District
that is related to a property that is being transferred to another Party
pursuant to this Settlement Agreement.
          (d) Notwithstanding anything to the contrary contained herein, EHT
re-acknowledges and confirms that it will pay all property taxes that accrued
during the 2006 tax year with respect to the real properties subject to the
Walkaway Land Bank Agreements (other than the Williams Island Property, for
which such 2006 taxes already have been paid) on or before the Effective Date,
as agreed by EHT pursuant to that certain extension letter, dated March 30,
2007, by and between EHT and the Owners under the Walkaway Land Bank Agreements,
among others, which is incorporated herein by reference.
     Section 7. Release of the Falcone Entities by the TOUSA Entities and the
Transeastern JV Entities.
          (a) As of the Effective Date, except with respect to the obligations
expressly contained in this Settlement Agreement and those agreements identified
on Schedule 5 attached hereto, and those obligations reserved by the respective
Parties in this Settlement Agreement or excepted herefrom, each of the TOUSA
Entities and each of the Transeastern JV Entities, and each of their respective
directors, officers, managers, members, agents, employees, partners,
stockholders, attorneys, legal representatives, financial advisors,
subsidiaries, successors, assigns, and other affiliates hereby release each of
the Falcone Entities, and each of their respective directors, officers,
managers, members, agents, employees, partners, stockholders, attorneys, legal
representatives, financial advisors, subsidiaries, successors, assigns, and
other affiliates from any and all claims, demands, rights, actions or causes of
action, liabilities, damages, losses, obligations, judgments, suits, matters,
indemnification claims, any claims acquired as a result of subrogation or
assignment, and issues of any kind or nature whatsoever, known or unknown,
contingent or absolute, suspected or unsuspected, disclosed or undisclosed,
hidden or concealed, matured or unmatured, including but not limited to all
liabilities, claims, and obligations arising out of or in connection with
(v) the Carve-Out Guaranties, (w) the Asset Purchase Agreement, (x) the TE/TOUSA
Operating Agreement (y) that certain Option and Development Agreement by and
between Kendall Land Development, LLC and EHT, dated as of August 31, 2004, as
amended and all documents related to the property subject to such agreement and
(z) the Land Bank Agreements (except as set forth herein to the contrary).
          (b) Notwithstanding anything to the contrary in this Settlement
Agreement or otherwise, the releases contained herein shall not affect in any
way any defenses of the TOUSA Entities or the Transeastern JV Entities to
claims, rights or actions of the Falcone Entities arising on account of the
circumstances set forth in Section 8(b) of this Settlement Agreement.

13



--------------------------------------------------------------------------------



 



     Section 8. Release of the TOUSA Entities and the Transeastern JV Entities
by the Falcone Entities.
          (a) As of the Effective Date, except with respect to the obligations
expressly contained in this Settlement Agreement and those agreements identified
on Schedule 5 attached hereto, and those obligations reserved by the respective
Parties in this Settlement Agreement or excepted herefrom, each of the Falcone
Entities, and each of their directors, officers, managers, members, agents,
employees, partners, stockholders, attorneys, legal representatives, financial
advisors, subsidiaries, successors, assigns, and other affiliates hereby
releases each of the TOUSA Entities and each of the Transeastern JV Entities and
each of their respective directors, officers, managers, members, agents,
employees, partners, stockholders, attorneys, legal representatives, financial
advisors, subsidiaries, successors, assigns, and other affiliates, from any and
all claims, demands, rights, actions or causes of action, liabilities, damages,
losses, obligations, judgments, suits, matters, indemnification claims, any
claims acquired as a result of subrogation or assignment, and issues of any kind
or nature whatsoever, known or unknown, contingent or absolute, suspected or
unsuspected, disclosed or undisclosed, hidden or concealed, matured or
unmatured, including but not limited to all liabilities, claims, and other
obligations arising out of or in connection with (v) the Carve-Out Guarantees,
(w) the Asset Purchase Agreement, (x) the TE/TOUSA Operating Agreement (y) that
certain Option and Development Agreement by and between Kendall Land
Development, LLC and EHT, dated as of August 31, 2004, as amended and all
documents related to the property subject to such agreement and (z) the Land
Bank Agreements (except as set forth herein to the contrary). The foregoing
provision notwithstanding, nothing contained in this Settlement Agreement is
intended nor shall the same be deemed to operate to in any fashion impair,
discharge or release the obligation of Kendall Land Development, LLC, its
successors and/or assigns (including without limitation any of the TOUSA
Entities or the Transeastern JV Entities) for the payment of the sums evidenced
by that certain Promissory Note dated August 31, 2004 in the original principal
amount of $12,240,222.84, as secured by that certain Mortgage dated August 31,
2004 and recorded at Official Records Book 22645, Page 2464 of the Public
Records of Miami-Dade County, Florida.
          (b) Notwithstanding anything to the contrary in this Settlement
Agreement or otherwise, the releases contained herein shall not affect in any
way any claims, rights or actions the Falcone Entities have against the TOUSA
Entities if a shareholder or creditor of the TOUSA Entities (whether
derivatively or otherwise) commences or asserts any claim, complaint, action or
proceeding against a Falcone Entity relating to any action or inaction
constituting actual fraud, actual bad faith, criminal or other intentional or
willful misconduct.
     Section 9. Representations and Warranties. Each of the Parties severally
represents and warrants to each of the other Parties that the following
statements are true and correct as of the date hereof:
          (a) Power and Authority. It has all requisite power and authority to
enter into this Settlement Agreement and to carry out the actions contemplated
by, and perform its respective obligations under, this Settlement Agreement.

14



--------------------------------------------------------------------------------



 



          (b) Authorization. The execution and delivery of this Settlement
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary action on its part.
          (c) No Conflicts. The execution, delivery and performance by it of
this Settlement Agreement do not and shall not: (A) violate any provision of
law, rule or regulation applicable to it or its certificate of incorporation or
by-laws (or other organizational documents); or (B) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation to which it is a party or under its
certificate of incorporation or by-laws (or other organizational documents).
          (d) Governmental Consents. The execution, delivery and performance by
it of this Settlement Agreement do not and shall not require any registration or
filing with, consent or approval of, notice to or other action with, or by, any
Federal, state or other governmental authority or regulatory body, except:
(A) such filings as may be necessary and/or required by the Securities and
Exchange Commission and applicable state securities or “blue sky” laws; and
(B) in the case of the Transeastern JV Entities, other registrations, filings,
consents, approvals, notices or other actions that are reasonably necessary to
maintain permits, licenses, qualifications and governmental approvals to carry
on the businesses of the Transeastern JV Entities.
          (e) Proceedings. No litigation or proceeding before any court,
arbitrator or administrative or governmental body is pending against it that
would adversely affect its ability to enter into this Settlement Agreement or
perform its obligations hereunder.
     Section 10. No Waiver of Participation and Reservation of Rights. This
Settlement Agreement is part of a proposed settlement of disputes among the
Parties. Except as expressly provided in this Settlement Agreement, nothing
herein is intended to, does, or shall be deemed in any manner to waive, limit,
impair or restrict the ability of each of the Parties to protect and preserve
its respective rights, remedies and interests, including without limitation and
without limiting the foregoing sentence in any way, if the actions contemplated
by this Settlement Agreement are not consummated, if a Termination Event (as
defined below) occurs or if this Settlement Agreement is otherwise terminated
for any reason, the Parties each fully reserve any and all rights, remedies and
interests.
     Section 11. Conditions Precedent to the Effective Date. Notwithstanding
anything contained herein, it is understood and agreed that this Settlement
Agreement, and the Parties’ obligations hereunder, shall be effective on the
date (the “Effective Date”) that all of the conditions contained in this
Section 11 (the “Closing Conditions”) are satisfied:
          (a) TOUSA Closing Conditions:
               (1) The TOUSA Entities shall have executed and consummated a
global settlement with 100% of the Senior Lenders and the Administrative Agent
for such Senior Lenders providing for the release and discharge of claims in any
way relating to the Senior Debt, including, without limitation, all liabilities
under the Carve-Out Guarantees and the Completion Guarantees;

15



--------------------------------------------------------------------------------



 



               (2) the TOUSA Entities shall have executed and consummated a
global settlement with 100% of the Senior Mezz Lenders and the Administrative
Agent for such Senior Mezz Lenders providing for the release and discharge of
claims in any way relating to the Senior Mezz Debt, including, without
limitation, all liabilities under the Carve-Out Guarantees and the Completion
Guarantees;
               (3) the TOUSA Entities shall have executed and consummated a
global settlement with 100% of the Junior Mezz Lenders and the Administrative
Agent for such Junior Mezz Lenders providing for the release and discharge of
claims in any way relating to the Junior Mezz Debt, including, without
limitation, all liabilities under the Carve-Out Guarantees and the Completion
Guarantees;
               (4) The Falcone Entities will have delivered all necessary
assignments of government permits issued to the Falcone Entities or previously
assigned to Falcone Entities;
               (5) The Falcone Entities shall have executed and delivered all
plats, easements, and deeds necessary for the use and development of the
Acquired Land Bank Properties, as reasonably requested by the TOUSA Entities;
               (6) The Falcone Entities shall have made all closing deliveries
under Section 2(a) hereof;
               (7) The Falcone Entities, the Transeastern JV Entities and the
TOUSA Entities shall have developed a cooperative plan for the recreation area
located adjacent to that certain site owned by the Falcone Entities, reserved
for the building of an apartment complex and in proximity to that certain
project to be developed pursuant to the Option and Development Agreement by and
between Independence Land Development LLC and EHT, dated May 31, 2005, and
executed an agreement for implementing such plan;
               (8) The Falcone Entities, individually and collectively, shall
have obtained a full release of all completion guarantees and environmental
indemnities issued by EHT to the Residential Funding Corporation in connection
with (i) that certain Option and Development Agreement by and between Oak Creek
Landbank, LLC and Transeastern Properties, dated as of May 16, 2005, as assigned
to and assumed by EHT, and (ii) that certain Option and Development Agreement by
and between Westwood Berkshire Landbank, LLC and Transeastern Properties, dated
as of May 16, 2005, as assigned to and assumed by EHT;
               (9) The Falcone Entities shall have performed all actions and
made all deliveries contemplated by Section 2(a), Section 5 and Section 6 of
this Settlement Agreement; and
               (10) Falcone/Ritchie shall have confirmed its withdrawal as a
“Member” (as defined in the TE/TOUSA Operating Agreement) and shall have
notified TE/TOUSA of such withdrawal in writing;
provided, however, the determination of whether the Closing Conditions of this
Section 11(a) have been satisfied shall be within the reasonable discretion of
the TOUSA Entities, and any Closing Condition in this Section 11(a) may be
waived by the TOUSA

16



--------------------------------------------------------------------------------



 



Entities in their sole discretion.
          (b) Falcone Closing Conditions:
               (1) The Falcone Entities shall have executed and consummated a
global settlement with 100% of the Senior Lenders and the Administrative Agent
for such Senior Lenders providing for the release and discharge of claims in any
way relating to the Senior Debt, including, without limitation, all liabilities
under the Carve-Out Guarantees;
               (2) the Falcone Entities shall have executed and consummated a
global settlement with 100% of the Senior Mezz Lenders and the Administrative
Agent for such Senior Mezz Lenders providing for the release and discharge of
claims in any way relating to the Senior Mezz Debt, including, without
limitation, all liabilities under the Carve-Out Guarantees;
               (3) the Falcone Entities shall have executed and consummated a
global settlement with 100% of the Junior Mezz Lenders and the Administrative
Agent for such Junior Mezz Lenders providing for the release and discharge of
claims in any way relating to the Junior Mezz Debt, including, without
limitation, all liabilities under the Carve-Out Guarantees;
               (4) EHT shall have made the Takedown Payments (including closing
costs), the Option Payments and the closing deliveries under Section 2(a)
hereof;
               (5) EHT shall have either have returned to the Falcone Entities
that certain Letter of Credit No. SM214983W, dated July 27, 2005, issued by
Wachovia Bank in favor of EHT, which was provided to EHT pursuant to the
provisions of the Asset Purchase Agreement, or provided an affidavit of loss and
indemnity to Wachovia Bank and the Falcone Entities in connection with such
Letter of Credit;
               (6) CIT (on behalf of the Senior Lenders) shall have executed and
delivered to Williams Island Owner the Acknowledgement of Termination of Option
Relating to Property (Williams Island);
               (7) EHT shall have delivered to Williams Island Owner all
documents necessary to effectuate the termination of the Option and Development
Agreement (Williams Island), dated October 13, 2004 and the Construction
Agreement, dated October 13, 2004; and
               (8) EHT will have delivered all necessary assignments of
government permits issued to EHT or previously assigned to EHT;
provided, however, the determination of whether the Closing Conditions in this
Section 11(b) have been satisfied shall be within the reasonable discretion of
the Falcone Entities, and any Closing Condition in this Section 11(b) may be
waived by the Falcone Entities in their sole discretion.
          (c) EHT Closing Condition. The TOUSA Entities shall have executed and
consummated a global settlement with 100% of the Senior Lenders and the
Administrative Agent for such Senior Lenders providing for the release and
discharge of claims in any way relating to

17



--------------------------------------------------------------------------------



 



the Senior Debt, including, without limitation, all liabilities under the
Carve-Out Guarantees and the Completion Guarantees, provided, however, that
determination of whether the Closing Condition of this Section 11(c) has been
satisfied shall be within the reasonable discretion of EHT; provided further,
that the Closing Condition in this Section 11(c) may be waived by EHT with the
consent of the Senior Lenders and the Administrative Agent for such Senior
Lenders.
     Section 12. Termination. Prior to the Effective Date, this Settlement
Agreement shall immediately terminate upon the occurrence of any of the
following events (provided however, that such termination of the Settlement
Agreement shall not restrict the Parties’ rights and remedies for any prior
breach of the Settlement Agreement by any Party):
          (a) written notice by any Party to the other Parties of the
termination of the financing commitment letter issued to TOUSA, Inc. by Citibank
Global Markets, Inc. and certain of its affiliates (collectively, “Citibank”),
dated May 15, 2007 (the “Commitment Letter”); provided, however, notwithstanding
anything contained herein, this Settlement Agreement shall not terminate if
within ten days after the receipt of such notice of termination of the
Commitment Letter, the TOUSA Entities reinstate or obtain a replacement
commitment for the Commitment Letter;
          (b) written notice by either (i) the Falcone Entities to the TOUSA
Entities and the Transeastern JV Entities, or (ii) the TOUSA Entities and the
Transeastern JV Entities to the Falcone Entities of the non-occurrence of the
Effective Date by no later than June 30, 2007 (the “Closing Date”); provided,
however, TOUSA shall have the unilateral right to extend the Closing Date until
July 16, 2007, by issuance of a notice representing in good faith that such an
extension is necessary to achieve a closing of the transactions contemplated
under this Agreement, and so long as (i) the TOUSA Entities and/or the
Transeastern JV Entities have paid all monthly option payments due under the
Acquired Land Bank Agreements and the Williams Island LBA for the period ending
on June 30, 2007, and (ii) this Settlement Agreement has not terminated pursuant
to Section 12(a);
          (c) with respect to any of the Transeastern JV Entities, the filing of
a voluntary petition in bankruptcy or the admission of an inability to pay its
or their debts as they become due, in any document or in any pleading filed in
any court;
          (d) the commencement of any action, lawsuit, or proceeding against any
of the Falcone Entities by any of the TOUSA Entities and/or the Transeastern JV
Entities;
          (e) the commencement of any action, lawsuit, or proceeding against any
of TOUSA Entities and/or the Transeastern JV Entities by any of the Falcone
Entities;
          (f) the occurence of a public sale of all or substantially all of
EHT’s assets or its equity interests;
          (g) the commencement by CIT or Deutsche Bank of any action, lawsuit or
proceeding against any of the Falcone Entities;

18



--------------------------------------------------------------------------------



 



          (h) the occurence of a private or public foreclosure sale by or at the
direction of CIT or Deutsche Bank with respect to the direct or indirect equity
interests in EHT;
          (i) the filing of an involuntary petition in bankruptcy by any of the
Senior Lenders, the Senior Mezz Lenders, or the Junior Mezz Lenders against any
of the Transeastern JV Entities, which has not been dismissed by the Effective
Date; and
          (j) the filing of an involuntary petition in bankruptcy by any party
(other than a Party to this Settlement Agreement) against any of the
Transeastern JV Entities, which has not been dismissed either (i) within 10
calendar days from the date on which such petition was filed, or (ii) if the
involuntary petition is contested, within 20 calendar days from the date on
which such petition was filed.
     Section 13. Effect of Termination. In the event this Settlement Agreement
terminates pursuant to Section 12 (the “Termination”), this Settlement Agreement
shall terminate as to all Parties; provided, however, the termination of the
provisions of Section 8.1(a) of the Asset Purchase Agreement and the release of
the Falcone Entities from any liability in connection with such Section 8.1(a)
shall not be affected by Termination of this Settlement Agreement. Upon a
Termination, the obligations of each of the Parties hereunder, including (for
the avoidance of doubt) the releases in Sections 7 and Section 8 and the tax
rights and obligations in Section 1 of this Settlement Agreement, shall be null
and void and be of no further force and effect as of the date of the signing of
this Settlement Agreement, provided however, that no such termination shall
relieve any Party from liability for its breach or non-performance of its
obligations hereunder prior to the date of such Termination.
     Section 14. Governing Law; Jurisdiction. This Settlement Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, regardless of the laws that might otherwise govern under applicable
principles of conflict of laws of the State of New York. By its execution and
delivery of this Settlement Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Settlement Agreement or for recognition or enforcement of
any judgment rendered in any such action, suit or proceeding, shall be brought
in a federal court of competent jurisdiction in the United States District Court
for the Southern District Florida. By execution and delivery of this Settlement
Agreement, each of the Parties hereto hereby irrevocably accepts and submits to
the nonexclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding.
     Section 15. Notices. All demands, notices, requests, consents and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or by courier service, messenger, facsimile
or, if duly deposited in the mails, by certified or registered mail, postage
prepaid-return receipt requested, and shall be deemed to have been duly given or
made: (a) upon delivery, if delivered personally or by courier service or
messenger, in each case with record of receipt; (b) upon transmission with
confirmed delivery, if sent by facsimile or telecopy; or (c) when received after
being sent by certified or registered mail, postage pre-paid, return receipt
requested, to the following addresses or such other addresses as may be
furnished hereafter by notice in writing, to the following Parties:

19



--------------------------------------------------------------------------------



 



                  If to the TOUSA Entities:

Attn: Antonio B. Mon
Attn: Paul Berkowitz
TOUSA, Inc.
4000 Hollywood Boulevard
Suite 500N
Hollywood, FL 33021
Facsimile: 954-364-4010

with copies to:

Attn: Paul M. Basta
Kirkland & Ellis, LLP
153 E. 53rd Street
New York, NY 10022-4611
Facsimile: 212-446-4900

If to the Transeastern JV Entities:

Attn: Sorana L. Georgescu
Transeastern
400 Hollywood Boulevard
Suite 500-N
Hollywood, FL 33021
Facsimile: 954-364-4010

with copies to:

Attn: James L. Patton, Jr.
Young Conaway Stargatt & Taylor
The Brandywine Building
100 West Street
17th Floor
P.O. Box 391
Wilmington, DE 19899
Facsimile: 302-571-1253

If to the Falcone Entities:

Attn: Arthur J. Falcone
Attn: Anthony L. Morrison, Esq
1951 N.W. 19th Street
Suite 200
Boca Raton, FL 33431
Facsimile: 561-961-1261

20



--------------------------------------------------------------------------------



 



                  with copies to:

Attn: Marcia L. Goldstein
Attn: Lori R. Fife
Weil Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Facsimile: 212-310-8007

     Section 16. Entire Agreement. This Settlement Agreement constitutes the
full and entire understanding and agreement among the Parties with regard to the
subject matter hereof and supersedes all prior agreements with respect to the
subject matter hereof.
     Section 17. Headings. The headings of the paragraphs and subparagraphs of
this Settlement Agreement are inserted for convenience only and shall not affect
the interpretation hereof.
     Section 18. Successors and Assigns. This Settlement Agreement is intended
to bind and inure to the benefit of the Parties and their respective permitted
successors and assigns; provided however, nothing contained in this paragraph
shall be deemed to permit sales, assignments or transfers that would otherwise
not be in accordance this Settlement Agreement.
     Section 19. Covenant Not to Assign. Except with respect to the EHT Sale
described in Section 1(e) above, the Parties hereby agree that no Party may
assign, directly or indirectly, all or part of its rights or obligations under
this Settlement Agreement without the prior written consent of each Party, which
consent shall not be unreasonably withheld or delayed.
     Section 20. Specific Performance. Each Party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Settlement Agreement will cause the other Parties to sustain damages for
which such other Parties would not have an adequate remedy at law for money
damages and, therefore, each Party hereto agrees that, in the event of any such
breach, such other parties shall be entitled to the remedy of specific
performance of such covenants and agreements and injunctive and other equitable
relief in addition to any other remedy to which such parties may be entitled at
law or in equity.
     Section 21. Several, Not Joint, Obligations. The agreements,
representations and obligations of the Parties under this Settlement Agreement
are, in all respects, several and not joint.
     Section 22. Remedies Cumulative. All rights, powers and remedies provided
under this Settlement Agreement or otherwise available in respect hereof at law
or in equity shall be cumulative and not alternative, and the exercise of any
right, power or remedy thereof by any party shall not preclude the simultaneous
or later exercise of any other such right, power or remedy by such party.
     Section 23. No Waiver. The failure of any Party hereto to exercise any
right, power or remedy provided under this Settlement Agreement or otherwise
available in respect hereof at law or in equity, or to insist upon compliance by
any other

21



--------------------------------------------------------------------------------



 



Party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
Party of its right to exercise any such or other right, power or remedy or to
demand such compliance.
     Section 24. Counterparts. This Settlement Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same Settlement Agreement. Delivery of an executed
signature page of this Settlement Agreement by facsimile or email shall be as
effective as delivery of a manually executed signature page of this Settlement
Agreement.
     Section 25. Severability. Any provision of this Settlement Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction and any such prohibited or unenforceable provision shall be deemed
reformed and construed so that it will be valid, legal and enforceable and not
prohibited to the maximum extent permitted by applicable law.
     Section 26. Third-Party Beneficiaries. Unless expressly stated herein, this
Settlement Agreement shall be solely for the benefit of the Parties and no other
person or entity shall be a third party beneficiary hereof.
     Section 27. No Solicitation.
     (a) This Settlement Agreement is not intended to be, and each signatory to
this Settlement Agreement acknowledges that, this Settlement Agreement is not,
whether for the purposes of section 1125 and 1126 of the Bankruptcy Code or
otherwise, a solicitation for the acceptance or rejection of a plan of
reorganization for any of the Companies.
     (b) This Settlement Agreement is not an offer with respect to any
securities and such offers or solicitation, if necessary, to effectuate the
Restructuring, will be made only in compliance with all applicable securities
laws.
     Section 28. Settlement Discussions. This Settlement Agreement and the
Restructuring are part of a proposed settlement of a dispute among the Parties.
Nothing herein shall be deemed an admission of any kind. Pursuant to Federal
Rule of Evidence 408 and any applicable state rules of evidence, this Settlement
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce the terms of this
Settlement Agreement.
     Section 29. Consideration. It is hereby acknowledged by the Parties hereto
that, other than the agreements, covenants, representations and warranties set
forth herein, no consideration shall be due or paid to any Party for its entry
into this Settlement Agreement.
     Section 30. Receipt of Adequate Information; Representation by Counsel.
Each Party acknowledges that it has received adequate information to enter into
this Settlement Agreement and that it has been represented by counsel

22



--------------------------------------------------------------------------------



 



in connection with this Settlement Agreement and the transactions contemplated
by this Settlement Agreement. Accordingly, any rule of law or any legal decision
that would provide any party with a defense to the enforcement of the terms of
this Settlement Agreement against such party shall have no application and is
expressly waived. The provisions of the Settlement Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.
     Section 31. Indemnification Rights.
          (a) The Parties acknowledge and agree that any indemnification right,
claim, or action contained in this Settlement Agreement is subject to, and shall
be asserted and brought in accordance with, the terms and conditions of
Section 11.3 and Section 11.5 of the Asset Purchase Agreement. Solely for
purposes of this Section 31 of the Settlement Agreement, the terms “Agreement”
and “hereunder” in Section 11.3 and Section 11.5 of the Asset Purchase Agreement
shall mean this Settlement Agreement and references to parties to the Asset
Purchase Agreement shall mean the Parties hereto. For the avoidance of doubt,
for purposes of this Section 31, the provisions contained in Section 11.3 of the
Asset Purchase Agreement relating to or referencing Section 11.1(c) of the Asset
Purchase Agreement shall not apply.
          (b) In calculating any liability, loss, judgment, cost, expense or
obligation, including attorneys’ fees, on account of an indemnification claim
under this Settlement Agreement, there shall be deducted from such amounts any
insurance recovery in respect thereof (and no right of subrogation shall accrue
hereunder to any insurer).
     Section 32. Time of the Essence. Time is of the essence with respect to all
provisions of this Settlement Agreement that specify a time for performance.
[Signature Pages Follow]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Settlement Agreement as of the date first above written.

            TOUSA, INC.
      By:   /s/ Paul Berkowitz         Name:   Paul Berkowitz        Title:  
Excecutive Vice President and Chief of Staff        TOUSA, LLC
      By:   /s/ Paul Berkowitz         Name:   Paul Berkowitz        Title:  
Excecutive Vice President        TOUSA HOMES, L.P.
      By:   /s/ Paul Berkowitz         Name:   Paul Berkowitz        Title:  
Excecutive Vice President        TOI, LLC
      By:   /s/ Paul Berkowitz         Name:   Paul Berkowitz        Title:  
Excecutive Vice President   





--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Settlement Agreement as of the date first above written.

            TE/TOUSA, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Secretary        TE/TOUSA MEZZANINE TWO, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Secretary        TE/TOUSA MEZZANINE, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Secretary        TE/TOUSA SENIOR, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Secretary        EH/TRANSEASTERN, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Vice President and Secretary   





--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Settlement Agreement as of the date first above written.

            FALCONE/TEP HOLDINGS, LLC f/k/a/
FALCONE/RITCHIE LLC
      By:   /s/ Arthur J. Falcone         Name:   Arthur J. Falcone       
Title:           TEP HOLDINGS, INC., f/k/a
TRANSEASTERN PROPERTIES INC
      By:   /s/ Arthur J. Falcone         Name:   Arthur J. Falcone       
Title:           ARTHUR J. FALCONE
      By:   /s/ Arthur J. Falcone         Name:   Arthur J. Falcone             
  EDWARD W. FALCONE
      By:   /s/ Edward W. Falcone         Name:   Edward W. Falcone             



--------------------------------------------------------------------------------



 



         

            BAYSHORE 65 LANDBANK, LLC, a Florida limited liability company
      By:   /s/ Robert Falcone         Robert Falcone, Manager               
BAYSHORE 65 PARTNERS, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    BF SOUTH JACKSONVILLE PROPERTIES, LLC, a Florida limited liability company
      By:   /s/ Robert J. Falcone         Robert J. Falcone, Manager           
    BIGWATER PARTNERS, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Managing Member   
            BRONSON DRI PARTNERS, LLC, a Florida limited liability company
      By:   Falcon Land & Development, LLC, a Florida         limited liability
company, Managing Member                      By:   /s/ Arthur J. Falcone      
  Arthur J. Falcone, Manager                BRUCE B. DOWNS PARTNERS, LLC, a
Florida
limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Managing Member   
       





--------------------------------------------------------------------------------



 



         

            CARROLL DYER LANDBANK, LLC, a Florida
limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    CENTURY COMMUNICATIONS OF FLORIDA,
INC., a Florida corporation
      By:   /s/ Robert Falcone         Robert Falcone, President               
CENTURY MARKETING INTERNATIONAL, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    COLONIAL CROSSING ASSOCIATES, LLC
a Florida limited liability company
      By:   N.B.D. Development, Inc., a Florida corporation,         Manager   
                  By:   /s/ John T. Kinsey         John T. Kinsey, President   
            CORAL LAKES LANDBANK, LLC, a Florida
limited liability company
      By:   N.B.D. Development, Inc., a Florida corporation,         Manager   
                  By:   /s/ John T. Kinsey         John T. Kinsey, President   
       





--------------------------------------------------------------------------------



 



         

            FALCON 95 PARTNERS, LLC, a Florida
limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    FALCON FT. PIERCE ORANGE, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    FALCON FUNDING, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    FALCON LAND & DEVELOPMENT, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    FALCON VILLAGE CENTER PARTNERS, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    FORT PIERCE ORANGE AVENUE LANDBANK, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
 



--------------------------------------------------------------------------------



 



                                   

            HELLER 301 LANDBANK, LLC, a Florida limited
liability company
      By:   /s/ Robert Falcone         Robert Falcone, Manager               
HELLER 301 PARTNERS INVESTORS, LLC, a
Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           



--------------------------------------------------------------------------------



 



         

            INDEPENDENCE LAND DEVELOPMENT, LLC, a Florida limited liability
company
      By:   /s/ Anthony Ciabattoni         Anthony Ciabattoni, Sole Member     
          INDEPENDENCE LAND DEVELOPMENT 23, LLC, a Florida limited liability
company
      By:   /s/ Anthony Ciabattoni         Anthony Ciabattoni, Manager         
 



--------------------------------------------------------------------------------



 



         

            JACKSONVILLE WEST 95 PARTNERS, LLC, a
Florida limited liability company
      By:   Falcon 95 Partners, LLC, a Florida limited liability company, Sole
Member                               By:   /s/ Arthur J. Falcone         Arthur
J. Falcone, Manager                KENDALL POINTE LAND DEVELOPMENT, LLC, a
Florida limited liability company
      By:   /s/ Robert J. Falcone         Robert J. Falcone, as Trustee of the
Robert J. Falcone Revocable Living
Trust Dated 9/193, Sole Member                        LIVE OAK DEVELOPMENT I,
LLC, a Florida
limited liability company
      By:   TEP Homes, Inc., a Florida corporation,         Sole Member         
            By:   /s/ Arthur J. Falcone         Arthur J. Falcone, President   
            LIVE OAK DEVELOPMENT II, LLC, a Florida
limited liability company
      By:   TEP Holdings, Inc., a Florida corporation,         Managing Member 
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer           



--------------------------------------------------------------------------------



 



         

            LIVE OAK LANDBANK 2, LLC, a Florida limited
liability company
      By:   /s/ Robert J. Falcone         Robert J. Falcone, as Trustee of the 
      Robert J. Falcone Revocable Living Trust Dated 9/1/93, Sole Member       
MOSS PARK LANDCO, LLC, a Florida limited
liability company
      By:   /s/ Robert J. Falcone         Robert J. Falcone, Sole Member       
   



--------------------------------------------------------------------------------



 



         

            NICKMATDAN LANDBANK, LLC, a Florida limited liability company
      By:   /s/ Robert J. Falcone         Robert J. Falcone, Manager           
    NORTH CAPE DEVELOPMENT ASSOCIATES I, LLC, a Florida limited liability
company
      By:   /s/ John Evasius         John Evasius, Manager                NORTH
CAPE DEVELOPMENT ASSOCIATES II, LLC, a Florida limited liability company
      By:   /s/ John Evasius         John Evasius, Manager                NORTH
CAPE DEVELOPMENT ASSOCIATES III, LLC, a Florida limited liability company
      By:   /s/ John Evasius         John Evasius, Manager                NORTH
CAPE HOLDINGS, LLC, a
Florida limited liability company
      By:   N.B.D. Development, Inc., a Florida         corporation, its
Managing Member                      By:   /s/ John T. Kinsey         John T.
Kinsey, President                OAKCREEK LANDBANK, LLC, a Florida limited
liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           



--------------------------------------------------------------------------------



 



         

            LTK TRANS01, LLC, a Florida limited liability
company
      By:   /s/ Marc Roberts         Marc Roberts, Vice President               
R&F 44 JACKSONVILLE LLC, a Florida limited
liability company
      By:   Jacksonville 44 LLC, a Florida limited liability         Company,
Managing Member                      By:   MR 44 Jacksonville LLC, a Florida
limited         liability company, Managing Member                      By:  
Legend Investments II, LLC, a         Florida limited liability company,       
Sole Member              By:   /s/ Marc Roberts         Marc Roberts, Managing
Member           



--------------------------------------------------------------------------------



 



         

            SERVICES MANAGEMENT, LLC, a Florida limited liability company
      By:   /s/ Neil Eisner         Neil Eisner, Manager           



--------------------------------------------------------------------------------



 



         

            SOUTH JACKSONVILLE PROPERTIES, LLC, a
Florida limited liability company
      By:   South Jacksonville Properties         Mezz, LLC, a Florida limited
liability company, its Sole Member                      By:   /s/ Arthur J.
Falcone         Arthur J. Falcone, Manager                TAMPA BAY LANDCO II,
LLC,
a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    WESTWOOD BERKSHIRE LANDBANK, LLC,
a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    WESTWOOD 1191 ASSOCIATES, LLC, a Florida
limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    WI 825 PARTNERS, LLC, a Florida limited liability
company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           



--------------------------------------------------------------------------------



 



         

            825 INVESTMENTS, LLC, a Florida limited liability company
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Manager           
    TEP OF TRADITION, LLC, a Florida limited liability company
      By:   TEP Holdings, Inc., a Florida corporation,         Managing Member 
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer           



--------------------------------------------------------------------------------



 



         

            TEPSR7, LLC, a Florida limited liability company
      By:   TEP Holdings, Inc., a Florida corporation,         Managing Member 
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP ANTHONY GROVES, INC., a Florida
corporation
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, President         
      TEP BAYSHORE, LLC, a Florida limited liability
company
      By:   TEP Holdings, Inc., a Florida corporation,         Managing Member 
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP BRONSON, LLC, a Florida limited liability
company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP CORAL LAKES, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer           



--------------------------------------------------------------------------------



 



         

            TEP CYPRESS LANDING, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation,         Managing Member 
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP DANIEL’S LANDING, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation,         Managing Member 
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP HAMMOCKS, LLC, a Florida limited liability
company
      By:   TEP Holdings, Inc., a Florida         corporation, Managing Member 
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP HELLER, LLC, a Florida limited liability
company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer           



--------------------------------------------------------------------------------



 



         

            TEP HOMES, INC., a Florida corporation
      By:   /s/ Arthur J. Falcone         Arthur J. Falcone, President         
      TEP INDEPENDENCE, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP JONATHAN’S BAY, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP KENDALL POINTE, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP LAGUNA LAKES, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer           



--------------------------------------------------------------------------------



 



         

            TEP LEGACY PARK, LLC, a Florida limited liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
            By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP OAK CREEK, LLC, a Florida limited liability
company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP OAK CREEK II, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP OLYMPIA POINTE, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer           



--------------------------------------------------------------------------------



 



         

            TEP SAVANNAH, LLC, a Florida limited liability
company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP TRADITION, LLC, a Florida limited liability
company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP VERSAILLES, LLC, a Florida limited
liability
company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP VICTORIA DUVAL, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer           



--------------------------------------------------------------------------------



 



         

            TEP VILLA CAPRI AT METROWEST, LLC, a
Florida limited liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP VIZCAYA, LLC, a Florida limited liability
company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP WESTON RESERVE, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer                TEP YOUNG PINES, LLC, a Florida limited
liability company
      By:   TEP Holdings, Inc., a Florida corporation, Managing Member          
                    By:   /s/ Arthur J. Falcone         Arthur J. Falcone, Chief
Executive Officer           



--------------------------------------------------------------------------------



 



         

Schedule 1
ADDITIONAL FALCONE ENTITIES



1.   Bayshore 65 Landbank, LLC   2.   BF South Jacksonville Properties LLC   3.
  Bigwater Partners, LLC   4.   Bruce B. Downs Partners, LLC   5.   Century
Communications of Florida, Inc.   6.   Century Marketing International, LLC   7.
  Colonial Crossing Associates, LLC   8.   Coral Lakes Landbank, LLC   9.  
Falcon Ft. Pierce Orange, LLC   10.   Falcon Funding, LLC   11.   Falcon Land &
Development, LLC   12.   Falcone Village Center Partners, LLC   13.   Heller 301
Partners Investors, LLC   14.   Independence Land Development 23, LLC   15.  
Independence Land Development, LLC   16.   Live Oak Development I, LLC   17.  
Live Oak Development II, LLC   18.   Live Oak Landbank 2, LLC   19.   Moss Park
Landco, LLC   20.   Nickmatden Landbank, LLC   21.   North Cape Development
Association I, LLC   22.   North Cape Development Association II, LLC   23.  
North Cape Development Association III, LLC   24.   Oak Creek Landbank LLC   25.
  R&F 44 Jacksonville, LLC   26.   Services Management, LLC   27.   Tampa Bay
Landco II, LLC   28.   Heller 301 Landbank, LLC   29.   TEP of Tradition, LLC  
30.   TEPSR7, LLC   31.   TEP Anthony Groves, Inc.   32.   TEP Bayshore, LLC

33.   TEP Bronson, LLC   34.   TEP Coral Lakes, LLC   35.   TEP Cypress Landing,
LLC   36.   TEP Daniel’s Landing, LLC   37.   TEP Hammocks, LLC   38.   TEP
Heller, LLC   39.   TEP Homes, INC   40.   TEP Independence, LLC   41.   TEP
Jonathan’s Bay, LLC   42.   TEP Kendall Pointe, LLC   43.   TEP Laguna Lakes,
LLC   44.   TEP Legacy Park, LLC   45.   TEP Oak Creek II, LLC   46.   TEP Oak
Creek, LLC   47.   TEP Olympia Pointe, LLC   48.   TEP Savannah, LLC   49.   TEP
Tradition, LLC   50.   TEP Versailles, LLC   51.   TEP Victoria Duval, LLC   52.
  TEP Villa Capri at Metrowest, LLC   53.   TEP Vizcaya, LLC   54.   TEP Weston
Reserve, LLC   55.   TEP Young Pines, LLC   56.   Westwood Berkshire Landbank,
LLC   57.   WI 825 Partners, LLC   58.   825 Investments, LLC   59.   LTK
Trans01, LLC   60.   Bayshore 65 Partners, LLC   61.   Fort Pierce Orange Avenue
Landbank, LLC   62.   Kendall Pointe Land Development, LLC   63.   South
Jacksonville Properties, LLC   64.   Jacksonville West 95 Partners, LLC   65.  
North Cape Holdings, LLC   66.   Westwood 1191 Associates, LLC   67.   Falcon 95
Partners, LLC   68.   Carroll Dyer Landbank, LLC   69.   Bronson DRI Partners,
LLC



 

 



--------------------------------------------------------------------------------



 



Schedule 2
THE TAKEDOWN LAND BANK PROJECTS

              Project   Land Bank Agreement   Takedown Payment Live Oak  
Option and Development Agreement by and between Live Oak Landbank 2, LLC and
EH/Transeastern, LLC, as successor in interest to Live Oak Development II, LLC,
dated January 12, 2005.
  $ 13,504,645.00      
 
        Independence  
Option and Development Agreement by and between Independence Land Development
23, LLC and EH/Transeastern, LLC, as successor in interest to Transeastern
Independence, LLC, dated May 31, 2005.
  $ 35,982,294.00  

 



--------------------------------------------------------------------------------



 



Schedule 3
TERMINATED AGREEMENTS — Walkaway Land Bank Agreements

      Project   Land Bank Agreement Cummer 1044  
Option and Development Agreement by and between Nickmatdan Landbank, LLC and
EH/Transeastern, LLC, as successor in interest to Transeastern Properties, Inc.,
dated May 31, 2005.
   
 
Oak Creek  
Option and Development Agreement by and between Oak Creek Landbank, LLC, and
EH/Transeastern, LLC, as successor in interest to Transeastern Properties, Inc.,
dated May 16, 2005.
   
 
Westwood  
Option and Development Agreement by and between Westwood Berkshire Landbank,
LLC, and EH/Transeastern, LLC, as successor in interest to Transeastern
Properties, Inc., dated May 16, 2005.
   
 
Williams Island  
Option and Development Agreement by and between WI 825 Partners, LLC, and
EH/Transeastern, LLC, as successor in interest to Transeastern Properties, Inc.,
dated October 13, 2004

 



--------------------------------------------------------------------------------



 



Schedule 4(a)
SURETY BONDS AND LETTERS OF CREDIT TO BE REPLACED
Surety Bonds

                                          Bond #   Bond Amount   Effective Date
  Expiration Date   Bank / Issuer   Beneficiary   Description   Original Bond
Amount   1010067     $ 1,478,959.00     8/30/2006   8/30/2007   Lexon   St.
Lucie County  
C St. Lucie — Hutchinson Island 45, Inc. — Diamond Sands
  $ 1,478,959.00  

 



--------------------------------------------------------------------------------



 



Schedule 4(b)
SURETY BONDS AND LETTERS OF CREDIT TO BE REPLACED
Surety Bonds

                                          Bond #   Bond Amount   Effective Date
  Expiration Date   Bank / Issuer   Beneficiary   Description   Original Bond
Amount 5021598    $ 338,940.28     04/18/06   04/18/07   Bond Safeguard   St.
Johns River Water Management District  
St. Johns Water River Mgt Dist, FL-Twin Creeks-mitigation
  $ 338,940.28     5021599     $ 502,432.21     04/18/06   04/18/07   Bond
Safeguard   St. Johns River Water Management District  
St. Johns River Water Mgt Dist, FL-Cummer West CR 210 imprv
  $ 502,432.21                                  
 
        5021700    $ 475,418.00     05/15/06   05/15/07   Bond Safeguard   S.W.
Florida Land 411, LLC  
SW FL Land 411, LLC-Oak Creek-access rd, utilities-$622,505.4 0/Red $475,418
  $ 475,418.00     5019706     $ 414,261.65     10/24/06   10/24/07   Bond
Safeguard   Westwood, LLC  
Westwood, LLC - Waterford Landing - construction of Spine Rd
  $ 414,261.65                                  
 
          1016879     $ 2,250,858.01     03/16/06   03/16/08   Lexon   City of
Fort Myers  
Ft Myers, FL-Waterford Landing-infrastructu re, paving- $1,604,935.70/Incr
$2,250,858
  $ 2,250,858.01                                  
 
          1016880     $ 2,598,928.20     03/16/06   03/16/08   Lexon   City of
Fort Myers  
C of Ft Myers, FL - Waterford Landing - infrastructure, water system
  $ 2,598,928.20                                  
 
          1016881     $ 2,665,955.60     03/16/06   03/16/08   Lexon   City of
Fort Myers  
C of Ft Myers, FL-Waterford Landing - infrastructure, storm sewer system
  $ 2,665,955.60                                  
 
          1016882     $ 3,223,123.20     03/16/06   03/16/08   Lexon   City of
Fort Myers  
C of Ft Myers,FL-Waterford Landing-infrastructu re, sanitary sewer system
  $ 3,223,123.20                                  
 
          1016883     $ 4,118,228.40     03/16/06   03/16/08   Lexon   City of
Fort Myers  
C of Ft Myers, FL-Waterford Landing - infrastructure, clearing & grading
  $ 4,118,228.40  

 



--------------------------------------------------------------------------------



 



Schedule 5
Non-Terminated Agreements

1.   Extension Letter between EH/Transeastern, LLC and certain Owners under the
Land Bank Agreements, dated October 17, 2006.   2.   Extension Letter between
EH/Transeastern, LLC and certain Owners under the Land Bank Agreements, dated
December 15, 2006.   3.   Extension Letter between EH/Transeastern, LLC and
certain Owners under the Land Bank Agreements, dated February 1, 2007.   4.  
Extension Letter between EH/Transeastern, LLC and certain Owners under the Land
Bank Agreements, dated March 2, 2007.   5.   Extension Letter between
EH/Transeastern, LLC and certain Owners under the Land Bank Agreements, dated
March 18, 2007.   6.   Extension Letter between EH/Transeastern, LLC and certain
Owners under the Land Bank Agreements, dated March 30, 2007.   7.   Extension
Letter between EH/Transeastern, LLC and certain Owners under the Land Bank
Agreements, dated May 17, 2007.   8.   Extension Letter between EH/Transeastern,
LLC and certain Owners under the Land Bank Agreements, dated May 25, 2007.   9.
  Indemnification Agreement dated December 15, 2006 by and between Bruce B.
Downs Partners, LLC; Coral Lakes Landbank, LLC; Tampa Bay Landco, LLC; Colonial
Crossing Associates, LLC; Moss Park Landco, LLC and Technical Olympic, U.S.A.  
10.   Escrow Letter dated December 15, 2006 by and between EH/Transeastern, LLC,
Coral Lakes Landbank, LLC, North Cape Development Associates II, LLC, and North
Cape Development Associates III, LLC   11.   Assignment and Assumption of
Jacaranda Blvd. Roadway Improvement Agreement dated December 15, 2006 by and
among North Cape Development Associates I, LLC; North Cape Development
Associates II, LLC; North Cape Development Associates III, LLC; North Cape
Holdings, LLC; North Cape Warehouse Associates, LLC and EH/Transeastern, LLC  
12.   Settlement and Release Agreement, dated March 30, 2007, by and among Oak
Creek Landbank, LLC, Westwood Berkshire Landbank, LLC, and EH/Transeastern, LLC.
  13.   Settlement and Release Agreement, dated March 30, 2007, by and among
Nickmatdan Landbank, LLC, EH/Transeastern, LLC, Technical Olympic USA Inc. and
TOUSA Homes, Inc.

 



--------------------------------------------------------------------------------



 



14.   Warranty Administration Agreement, dated August 1, 2005, by and between
EH/Transeastern, LLC, Transeastern Properties, Inc., Live Oak Development I,
LLC, Live Oak Development II, LLC, Services Management, LLC, TEP of Tradition,
LLC, TEPSR7, LLC, Transeastern Anthony Groves, Inc., Transeastern Bayshore, LLC,
Transeastern Bronson, LLC, Transeastern Coral Lakes, LLC, Transeastern Cypress
Landing, LLC, Transeastern Daniel’s Landing, LLC, Transeastern Hammocks, LLC,
Transeastern Heller, LLC, Transeastern Homes, Inc., Transeastern Independence,
LLC, Transeastern Jonathan’s Bay, LLC, Transeastern Kendall Pointe, LLC,
Transeastern Laguna Lakes, LLC, Transeastern Legacy Park, LLC, Transeastern Oak
Creek, LLC, Transeastern Oak Creek II, LLC, Transeastern Olympia Pointe, LLC,
Transeastern Tradition, LLC, Transeastern Versailles, LLC, Transeastern Victoria
Duval, LLC, Transeastern Villa Capri at Metrowest, LLC, Transeastern Viscaya,
LLC, Transeastern Weston Reserve, LLC, and Transeastern Young Pines, LLC.   15.
  Easements, interests, entitlements or other rights of any nature existing
under recorded plats, recorded declarations of condominium, recorded
declarations of covenants, easements and other restrictions (or similar
documents) for any of the communities which are the subject of the Land Bank
Agreements and the Previously Terminated Landbank Agreements

 



--------------------------------------------------------------------------------



 



Schedule 6
Individual Cable Services Agreements

1.   Agreement, dated March 1, 2004, by and between Century Coral Lakes LLC,
EH/Transeastern, LLC (as successor in interest to Transeastern Coral Lakes, LLC)
and Coral Lakes Association, Inc.   2.   Agreement, dated January 15, 2003, by
and between Century Daniel’s Landing, LLC, EH/Transeastern, LLC (as successor in
interest to Transeastern Properties, Inc.) and Daniel’s Landing Association,
Inc.   3.   Agreement and the Addendum thereto, each dated May 15, 2003, by and
between Century Cypress Landing, LLC, EH/Transeastern, LLC (as successor in
interest to Transeastern Cypress Landing, LLC) and Cypress Landing Association,
Inc.   4.   Agreement, dated March 1, 2004, by and between Century Independence
LLC, EH/Transeastern, LLC (as successor in interest to Transeastern
Independence, LLC) and Independence Asociation, Inc.   5.   Agreement, dated
January 31, 2005, by and between Century Jonathan’s Bay, LLC, EH/Transeastern,
LLC (as successor in interest to Transeastern Jonathan’s Bay, LLC) and
Jonathan’s Bay Association, Inc.   6.   Agreement, dated January 31, 2005, by
and between Century Kendall Pointe, LLC, EH/Transeastern, LLC (as successor in
interest to Transeastern Kendall Pointe, LLC) and Kendall Pointe Homeowners
Association, Inc.   7.   Agreement, dated January 15, 2003, by and between
Century Laguna Lakes, LLC, EH/Transeastern, LLC (as successor in interest to
Transeastern Laguna Lakes, LLC) and Laguna Lakes Association, Inc.   8.  
Agreement, dated May 15, 2003, by and between Century Live Oak Preserve, LLC,
EH/Transeastern, LLC (as successor in interest to Live Oak Development 1, LLC
and Live Oak Development 2, LLC), and Live Oak Preserve Association, Inc.   9.  
Agreement, dated January 31, 2005, by and between Century Olympia Pointe, LLC,
EH/Transeastern, LLC (as successor in interest to Transeastern Olympia Pointe,
LLC) and Olympia Pointe Homeowners Association, Inc.   10.   Agreement, dated
January 31, 2005, by and between Century Savannah Pines, LLC, EH/Transeastern,
LLC (as successor in interest to Transeastern Savannah Pines, LLC) and Savannah
Pines Condominium, Inc.   11.   Agreement, dated January 31, 2005, by and
between Century Hammocks, LLC, EH/Transeastern, LLC (as successor in interest to
Transeastern Hammocks, LLC) and The Hammocks Master Association, Inc.

 



--------------------------------------------------------------------------------



 



12.   Agreement, dated July 15, 2002, by and between Century Versailles, LLC,
EH/Transeastern, LLC (as successor in interest to Transeastern Properties, Inc.)
and Versailles at Wellington Homeowners Association, Inc.   13.   Agreement,
dated January 31, 2005, by and between Century Victoria Pines Landings, LLC,
EH/Transeastern, LLC (as successor in interest to Transeastern Young Pines, LLC)
and Victoria Community Association, Inc.   14.   Agreement, dated January 31,
2005, by and between Century Victoria Pointe Preserve, LLC, EH/Transeastern, LLC
(as successor in interest to Transeastern Victoria Duval, LLC) and Victoria
Pointe Reserve Homeowners’ Association, Inc.   15.   Agreement, dated July 15,
2002, by and between Century Victoria Grove, LLC, EH/Transeastern, LLC (as
successor in interest to Transeastern Properties, Inc.) and Victoria Grove
Homeowners’ Association, Inc.

2



--------------------------------------------------------------------------------



 



Schedule 7
Surviving Land Bank Agreements

1.   Option and Development Agreement, dated November 12, 2004, by and between
Coral Lakes Landbank, LLC and Transeastern Properties, Inc., as amended and as
assigned to and assumed by EH/Transeastern, LLC.   2.   Option and Development
Agreement, dated October 29, 2004, by and between Landco Investments, LLC and
Transeastern Properties, Inc., as amended and as assigned to and assumed by
EH/Transeastern, LLC (Coral Lakes Phase I).   3.   Option and Development
Agreement, dated June 21, 2004, by and between Colonial Crossing Associates, LLC
and Transeastern Properties, Inc., as amended and as assigned to and assumed by
EH/Transeastern, LLC.   4.   Option and Development Agreement, dated June 28,
2004, between Bruce B. Downs Partners, LLC and Transeastern Properties, Inc., as
amended and as assigned to and assumed by EH/Transeastern, LLC.   5.   Option
and Development Agreement, dated April 8, 2004, between Moss Park Landco, LLC
and Transeastern Properties, Inc., as amended and as assigned to and assumed by
EH/Transeastern, LLC.   6.   Option and Development Agreement-TBGT 567, dated
July 1, 2004, by and between Tampa Bay Landco II, LLC and Transeastern
Properties, Inc., as amended and as assigned to and assumed by EH/Transeastern,
LLC.   7.   Option and Development Agreement-Phase I, dated August 2, 2004, by
and between Independence Land Development, LLC and Transeastern Independence,
LLC, as amended and as assigned to and assumed by EH/Transeastern, LLC.   8.  
Option and Development Agreement, dated May 16, 2005, by and between Kendall
Pointe Land Development, LLC and Transeastern Properties, Inc., as amended and
as assigned to and assumed by EH/Transeastern, LLC.

 



--------------------------------------------------------------------------------



 



Schedule 8
Previously Terminated Land Bank Agreements

1.   Option and Development Agreement, dated May 15, 2005, by and between
Bayshore 65 Landbank, LLC and Transeastern Properties, Inc., as amended and as
assigned to and assumed by EH/Transeastern, LLC.   2.   Option and Development
Agreement, dated May 31, 2005, by and between Caroll Dyer Landbank, LLC and
Transeastern Properties, Inc., as amended and as assigned to and assumed by
EH/Transeastern, LLC.   3.   Option and Development Agreement, dated May 16,
2005, by and between Fort Pierce Orange Avenue Landbank, LLC and Transeastern
Properties, Inc., as amended and as assigned to and assumed by EH/Transeastern,
LLC.   4.   Option and Development Agreement, dated May 31, 2005, by and between
Heller 201 Landbank, LLC and Transeastern Properties, Inc., as amended and as
assigned to and assumed by EH/Transeastern, LLC.   5.   Option and Development
Agreement, dated May 31, 2005, by and between LTK TRANS01, LLC and Transeastern
Properties, Inc., as amended and as assigned to and assumed by EH/Transeastern,
LLC.   6.   Purchase and Sale Agreement, dated May 6, 2005, by and between BF
South Jacksonville Properties, LLC and Transeastern Properties, Inc., as amended
and as assigned to and assumed by EH/Transeastern, LLC.   7.   Purchase and Sale
Agreement, dated May 30, 2005, by and between Falcon Village Center Partners,
LLC and Transeastern Properties, Inc., as amended and as assigned to and assumed
by EH/Transeastern, LLC.

 